Citation Nr: 1634052	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-14 306	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected dysthymic disorder.

2. Entitlement to total disability based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Phoenix, Arizona has since taken jurisdiction over the appeal.  

In June 2016 the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

The Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when TDIU is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran's claim for TDIU was adjudicated separately from his increased disability claim, and he did not timely file a notice of disagreement following the issuance of a statement of the case in March 2015, because the Veteran continues to assert that his dysthymic disorder has prevented him from maintaining gainful employment, it is a part of the increased rating claim, and as such, a part of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Shafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the instant matter, the Veteran is seeking an initial disability rating in excess of 50 percent for service-connected dysthymic disorder.  In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in which it was asserted that his condition had deteriorated considerably since his most recent VA examination, conducted in June 2014.  In this regard, the Veteran testified that his memory has slipped recent and his medications are a bit stronger.  As such, the Board must remand this matter so that the Veteran can be afforded a new VA examination to assess the present state of his disability.  

The Veteran has also provided evidence of ongoing psychiatric treatment at a VA facility.  As such, efforts should be made to obtain and associate with the claims file the Veteran's complete and up-to-date VA treatment records.  38 C.F.R. § 3.159(c)(2) (2015).

Finally, concerning the claim for TDIU, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

In the instant matter, the Veteran is presently only service connected for dysthymic disorder, evaluated as 50 percent disabling, and as such, does not meet the schedular criteria for a grant of TDIU.  Therefore, because the outcome of the below ordered VA examination may have direct impact on the Board's evaluation of the claim for TDIU as the rating criteria for psychiatric disorder involves occupational impairment, that issue must also be remanded as intertwined with the increased disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA medical treatment records.

2. Schedule the Veteran for a VA psychiatric examination to assess the present state of his service-connected dysthymic disorder.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  All indicated tests and studies should be conducted.  

The examiner should take a complete history from the Veteran, to include an occupational history.  The examiner should then report the nature and severity of all signs and symptoms of the Veteran's dysthymic disorder and fully describe the impact of the disability on his occupational and social functioning.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements should be acknowledged and considered in formulating any options concerning the severity of his service-connected dysthymic disorder.    

3. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



<CONTINUED ON NEXT PAGE>


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




